DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0098738 to Arai et al..
Arai et al. teach:
(claim 1)	A fixing device (20), comprising: an endless first rotator (21); a second rotator (24) configured to contact and press the first rotator; a heater (23) configured to heat the first rotator; a heater support (40) supporting the heater by a clearance fit (loosely held, [0071]); and a thermal equalizer (low-friction sheet, [0051], is interpreted as having the effect of preventing temperature) contacting the first rotator to make uniform a temperature distribution in an axial direction of the first rotator;
(claim 2)	further comprising a nip formation pad (26) pressing against the second rotator via the first rotator to form a fixing nip (N) between the second rotator and the first rotator, wherein the thermal equalizer is arranged between the nip formation pad and the first rotator [0051-0052];
(claim 3)	wherein the heater is a halogen heater [0058]; and
(claim 9)	wherein the heater support is connected to the heater without adhesive.
(claim 6)	An image forming apparatus (1) comprising: an image forming section (4Y) configured to form an image on a recording medium, and the fixing device according to claim 1 configured to fix the image on the recording medium (Fig.1).

Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 6,442,360 to Onodera et al..
Onodera et al. teach:
(claim 1)	A fixing device (12), comprising: an endless first rotator (14b); a second rotator (15) configured to contact and press the first rotator; a heater (25) configured to heat the first rotator; a heater support (29) supporting the heater by a clearance fit (col. 4 lines 19-26); and a thermal equalizer (metallic base pipe 14a) contacting the first rotator to make uniform a temperature distribution in an axial direction of the first rotator.
(claim 3)	wherein the heater is a halogen heater (Fig.5); 
(claim 7)	wherein the heater is electrically connected to a power supply through connection to the heater support (col. 4 lines 15-16, lines 47-18);
(claim 8)	wherein the heater includes a fitting portion (end including wires 63) that connects to a fitting hole (31) of the heater support so that the heater support supports the heater and electrically connects the heater to a power supply when the fitting portion is fitted into the fitting hole with the clearance fit; and

(claim 9)	wherein the heater support is connected to the heater without adhesive (col. 4 line 20).
(claim 6)	An image forming apparatus (1) comprising: an image forming section (e.g. transfer unit 10) configured to form an image on a recording medium (7), and the fixing device (12) according to claim 1 configured to fix the image on the recording medium (Fig.8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al..
	Regarding claim 4, Onodera et al. teach the fixing device of claim 1, wherein the heater support supports the heater with a clearance in a clearance fit portion (31) by the clearance fit but do not explicitly teach the clearance is not smaller than 0.1 mm and not greater than 0.7 mm. 
Onodera further discloses using springs (35) to apply a pushing force between heater lamps (25) as to account for backlash and play (col. 4 lines 22-27).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of “the clearance” as a recognized result-effective variable, by routine experimentation, such that in combination with a spring force, adequate prevention of backlash is obtained.
	
Claim 1-3, 5-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0205949 to Ito et al. in view of  US 9,529,309 to Ishii et al..

Ito et al. teach:
(claim 1)	A fixing device (Fig.18), comprising: an endless first rotator (1g); a second rotator (13) configured to contact and press the first rotator; a heater (2) configured to heat the first rotator; a heater support (4) supporting the heater by a clearance fit (Fig.13);  
(claim 3)	wherein the heater is a halogen heater [0048]; and
(claim 9)	wherein the heater support is connected to the heater without adhesive.
(claim 6)	An image forming apparatus (1) comprising: an image forming section (4Y) configured to form an image on a recording medium, and the fixing device according to claim 1 configured to fix the image on the recording medium (Fig.1).

	Ito et al. do not explicitly teach a thermal equalizer as claimed.  
Ishii et al. disclose a decreased thermal conductivity conductor (42e) extending throughout the entire width of a nip formation pad (26) in the longitudinal direction thereof, preventing substantial temperature variation (i.e. to equalize temperature) of the fixing belt (21) in the axial direction thereof (col. 14 lines 21-27).  The fixing belt is an endless belt or film made of metal such as nickel and SUS stainless steel or resin such as polyimide.  The decreased thermal conductivity conductor is made of polyphenylene sulfide (PPS), polyether ether ketone (PEEK), PEK, polyamide imide (PAD) and LCP (See TABLE 1 and TABLE 2).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Ito et al. such that the support member (11) is configured as a nip formation pad including a multi-conductivity layer, as disclosed by Ishii et al, such that the fixing device further comprise a thermal equalizer contacting the first rotator to make uniform a temperature distribution in an axial direction of the first rotator for at least the purpose of evenly distributing heat for various recording medium sizes.

Regarding claim 2, Ito et al. as modified above further teach the fixing device according to claim 1, further comprising a nip formation pad (1h) pressing against the second rotator via (13) the first rotator (1g) to form a fixing nip between the second rotator and the first rotator, wherein the thermal equalizer is arranged between the nip formation pad and the first rotator.
Regarding claim 5, Ito et al. is silent about a thermal conductivity of the first rotator (belt 1g). In view of the teaching of Ishii et al. discussed above, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the device of Ito et al. such that a thermal conductivity of the first rotator (i.e. fixing belt) is higher than a thermal conductivity of the thermal equalizer as in a case of a nip formation pad including a multi-conductivity layer for even temperature distribution.

Response to Arguments
Applicant’s arguments, see page 5, filed 04/5/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly identified prior art references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852